Citation Nr: 1454833	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-25 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, including PSTD, bipolar disorder, major depressive disorder, and adjustment disorder.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from March 1974 to September 1981.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Alabama, which denied the Veteran's request to reopen his claim for service connection for PTSD.  

The Board notes that although the Veteran's representative submitted a VA Form 646 in February 2014 that included the issues of entitlement to service connection for peripheral vascular disease, hepatitis C, low back pain, anxiety, residuals of right hand fracture with scarring, type II diabetes mellitus, major depression, and coronary artery disease, and the RO issue a VA Form 8 that certified those issues for appeal, in fact, those issues were not perfected for appeal and the Board is without jurisdiction to consider them.  In that regard, it is noted that the July 2012 statement of the case that addressed the issue of service connection for PTSD also included the foregoing issues.  In his September 2012 VA Form 9 substantive appeal, however, the Veteran specifically indicated that he had read the statement of the case and that he was only appealing the issue of service connection for "PTSD for sexual assault."  

Notwithstanding, with respect to the claim related to service connection for PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran, who is a lay person, is not competent to diagnose his or her specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms, regardless of the label attached to them, warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the VA medical center (VAMC) treatment records also show the Veteran has had diagnoses of bipolar disorder, major depressive disorder, and adjustment disorder, the Veteran's claim has been recaptioned as shown above to take into consideration these diagnoses. 

The Board notes that, in addition to the paper claims file, it has reviewed the paperless, electronic claims file associated with the Veteran's claim.
The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 2005, the RO denied the Veteran's claim for service connection for PTSD.  

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the April 2005 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD).  


CONCLUSIONS OF LAW

1.  The April 2005 decision that denied the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100, 20.1103 (2005).  

2.  New and material evidence having been presented, the claim for service connection an acquired psychiatric disorder (claimed as PTSD), is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim or any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

New and Material Evidence Claim-PTSD

The Board must address the propriety of reopening as a jurisdictional matter, regardless of prior action by the RO.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In an April 2005 rating decision, the RO denied service connection for PTSD on the basis that there was no diagnosis of PTSD and no evidence that a stressful event occurred.  Evidence submitted prior to this decision included service treatment records, service personnel records, and VA medical center (VAMC) psychiatric treatment records from May 2001 through August 2004, in which the Veteran claimed that his wife and daughter were killed by marines in Japan, after which he killed two of the marines, but did not have to go to prison.  

Evidence since the April 2005 rating decision includes updated VAMC treatment records, including treatment in January 2011 where the Veteran states that he was sexually molested by his Gunnery Sergeant while stationed in Japan and that his abuser threatened to "make [his] life hell" if he told anyone, and that he was gang raped on the brig.  He stated he never brought charges or received mental health counseling in service.  He also submitted a February 2012 letter from a VAMC psychologist reporting the Veteran's lay history, noting that the Veteran reported he was sexually abused by one acting company Gunnery Sergeant West starting in 1979 and lasting for a period of 8-9 months, during which he was raped an average of 3-4 times per week as well as physically beaten.  He noted that after refusing his advances this sergeant began what the Veteran describes as a campaign of allegations, including persecuting the Veteran for driving on base without appropriate stickers or license plates and falsely accusing him of stealing furniture and C-rations from base, although most charges were eventually dropped.  The Veteran was also afforded a VA examination in April 2012 to determine the nature and etiology of his PTSD.  While the examiner could not confirm the Veteran's alleged stressor, he did render a diagnosis of PTSD.  

The above evidence is clearly new, as it came into existence after the issuance of the April 2005 RO decision and could not have been considered by prior decision makers.  Moreover, assuming its credibility for the purpose of a decision to reopen a previously denied claim, it is material as it addresses the possibility of substantiating the claim based on a diagnosis of PTSD from the April 2012 examiner.  Therefore, the claim is reopened.  Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder claimed as PTSD.  See 38 C.F.R. § 3.156(a) (2014).  To this extent only, the appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.


REMAND

The Veteran asserts that he developed PTSD as a result of military sexual trauma (MST) when he was sexually and physically abused by his sergeant in 1979.  There are special evidentiary procedures for PTSD claims based on military sexual trauma (MST).  Patton v. West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17. 

The Veteran reported he was sexually abused by acting company Gunnery Sergeant West starting in 1979 and lasting for a period of 8-9 months, during which he was raped an average of 3-4 times per week as well as physically beaten.  He noted that after refusing his advances the sergeant accused him of various crimes, although most charges were eventually dropped.  See February 2012 VAMC letter.  

Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id. 

The provisions of 38 C.F.R. § 3.304(f)(5) provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In the August 2010 rating decision, the RO denied service connection for PTSD on the basis of no verified stressor.  The Board notes that while the Veteran originally stated his stressor was that his wife and daughter were killed in Japan, the claims file and the Veteran's personnel files did not show that the Veteran ever served in Japan.  The April 2012 VA psychologist later diagnosed the Veteran with PTSD but could not verify the new alleged stressor of the Veteran's sexual assault.  The record does not indicate that an attempt was made to corroborate the Veteran's alleged stressor after the detailed April 2012 VA examination and February 2012 statement were provided.

The Board finds that the Veteran has submitted enough information, as required by M21-1MR, Part IV, subpart ii, I.D.15, to conduct a records search, including with the Marine Corps Archives and Special Collections (MCASC).  Based on the above, the instant matter must be remanded for stressor verification development.

Next, the duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Records show that the Veteran has been in receipt of SSA disability benefits since June 2002.  Therefore, the Veteran's SSA records should be obtained upon remand.  38 C.F.R. 
§ 3.159(c)(2) (2014).  

Last, while the examiner in the April 2012 VA examiner gave an opinion as to the nature and etiology of the Veteran's claimed PTSD, he also noted the Veteran had been diagnosed with bipolar disorder by history.  VAMC treatment records also noted other psychiatric diagnoses including major depressive disorder and adjustment disorder.  The examiner however, did not opine as to the nature and etiology of these acquired psychiatric disorders, and whether they could be related to service; therefore, the possibility of a nexus to service cannot be ruled out.  While the Veteran was not treated for mental health disorders in service, his personnel records indicate that starting in July 1977 he was subject to administrative action, including being counseled that he faced early termination due to unsatisfactory performance, as well as being subject to multiple court martials in 1981.  Therefore upon remand, the Veteran must be afforded a new psychiatric examination to determine the nature and etiology of any other acquired psychiatric disorders, including whether his unsatisfactory performance in service could have been indicative of an acquired psychiatric disorder incurred or aggravated in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Review the file and prepare a summary of the claimed stressor, and obtain additional information from the Veteran regarding the claimed stressor, if deemed necessary.  This summary, and all associated service documents should be sent to the MCASC, or any other appropriate agency for verification of the alleged stressful event in service.  The agency should be provided with a copy of any information obtained above, and should be requested to provide any additional information that might corroborate the Veteran's alleged stressor.  

The RO/AMC should then indicate in the claims folder what stressors have been verified.  All records and responses received must be associated with the claims file.  See M21-1MR, Part IV, subpart ii, I.D.15.

2.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  

All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files, and the Veteran should be notified

3.  Schedule the Veteran for an examination to determine the nature and etiology of any acquired psychiatric disorder to include PTSD, bipolar disorder, major depressive disorder, and adjustment disorder.  The claims file, a copy of this remand, and the summary of any verified stressors completed by the RO/ AMC as noted above must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Identify any current psychiatric diagnosis of record and provide an opinion, with supporting rationale, as to the nature and etiology of the disorder.  

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder began in or is etiologically related to any incident of the Veteran's military service.

If a diagnosis of PTSD is appropriate, the examiner should specify whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied and if there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD. 


In doing so, the examiner should comment on which of the Veteran's alleged stressors have been verified, as well as specify what stressor serves as the basis for this diagnosis.

Review of the whole file is required; however, attention is invited to:

Personnel records indicating that starting in July 1977 the Veteran was subject to administrative action, including being counseled that he faced early termination due to unsatisfactory performance, as well as multiple court martials in 1981.  

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a complete rationale for any opinion rendered. 
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 
4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


